DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 5 and 9, “the same refill” and “ the neck of the refill” lack antecedent basis.
In claim 8, line 7, “the mouth” lacks antecedent basis.
In claims 16-20, it cannot be determined whether claimed invention is the fitment or a refilled container, because claims 16-20 define “the fitment”; however, claims 16-20 depend form claim 7, which defines “a refilled container”.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 is rejected under 35 U.S.C. 102(a) as being anticipated by Garcia et al. (5,873,491).
Garcia et al. disclose, in figs. 1-3, 
a refill container 10 having a product chamber  26 and a discrete fitment  72 attached thereto, the fitment having a resting surface 60, the fitment being adapted to be used with a variety of outer package shells 80  having a support surface on which the fitment resting surface can be supported ; whereby the same refill can be utilized for different brands or product concepts, the fitment including a centrally disposed cylindrical opening 69 defined by a cylindrical wall 68 which extends above a platform 30 and including one or more recesses 74 on the fitment cylindrical wall above the platform to assist in snapping the fitment on to the neck 190 of the refill , the fitment having front, rear and side walls 130 extending above the platform.

Claim 8 is rejected under 35 U.S.C. 102(a) as being anticipated by Osgar et al. (5,102,010).
Osgar et al. disclose, in fig. 3, a refill container 10 comprising a thin walled bottle 12 having a bottle neck 22 and a discrete fitment 56 at one  end thereof and secured ta the bottle neck, the fitment being structured to stably support the bottle when it rests on the fitment, one of the bottle or fitment having a destructive cover 60, 62, the combined bottle and fitment not being reclosable after opening of the destructive cover to reveal an opening in the fitment, the fitment and/or bottle having structures suitable for resting the fitment directly or indirectly within the mouth 52A  of a rigid outer container 10.

Claim 8 is rejected under 35 U.S.C. 102(a) as being anticipated by Turbett et al. (5,875,936).
Turbett et al. disclose, in fig. 2, a refill container 4 comprising a thin walled bottle 62 having a bottle neck 60 and a discrete fitment 86 at one  end thereof and secured ta the bottle neck, the fitment being structured to stably support the bottle when it rests on the fitment, one of the bottle or fitment having a destructive cover 56, the combined bottle and fitment not being reclosable after opening of the destructive cover to reveal an opening in the fitment, the fitment and/or bottle having structures suitable for resting the fitment directly or indirectly within the mouth   of a rigid outer container 4.

Claim 8 is rejected under 35 U.S.C. 102(a) as being anticipated by Stoody  (5642,838).
Stoody. discloses, in figs. 4-6, a refill container 33  comprising a thin walled bottle 23 having a bottle neck  and a discrete fitment 15 at one  end thereof and secured to the bottle neck, the fitment being structured to stably support the bottle when it rests on the fitment, one of the bottle or fitment having a destructive cover 17, the combined bottle and fitment not being reclosable after opening of the destructive cover to reveal an opening in the fitment, the fitment and/or bottle having structures suitable for resting the fitment directly or indirectly within the mouth  33A of a rigid outer container 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Stoody or Turbett et al.
Stoody discloses, in figs. 4-6, a thin walled bottle 23 comprising a neck and a discrete fitment 29 having a support ledge 15A secured to the neck and at least party surrounding, directly or indirectly, the neck, the ledge supporting the fitment and the bottle when the bottle rests on the fitment.
Turbett et al. disclose, in fig. 2, a thin walled bottle 50 comprising a neck 60 and a discrete fitment 85 having a support ledge 88 secured to the neck and at least party surrounding, directly or indirectly, the neck, the ledge supporting the fitment and the bottle when the bottle rests on the fitment.
Stoody or Turbett et al. lack to disclose the thin wall bottle having a wall thickness from 0.01 mm to 32mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the thin wall thickness of bottle  of Stoody or Turbett et al having the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to Claims 7, 8, 10 and 16-21 have been considered but are moot in view of  the new ground of rejection as alleged above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 7, 2022